Citation Nr: 0922313	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-17 250A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to 
February 1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) from May 2006 and August 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
Veteran's claim for service connection for psychiatric 
disability, to include posttraumatic stress disorder.  Per 
the Veteran's June 2007 request, his claims file was 
transferred to the RO in Louisville, Kentucky.  The Board 
remanded the matter in May 2008 for further notification, 
evidentiary development, and adjudication.  Thereafter, the 
Appeals Management Center (AMC) re-adjudicated the claim and 
again denied it via the issuance of a supplemental statement 
of the case (SSOC) in April 2009.  

The Veteran testified before the undersigned Veterans Law 
Judge at a February 2008 videoconference hearing.  A 
transcript of the hearing has been associated with the claims 
file.


FINDING OF FACT

The Veteran has an anxiety disorder that is in part 
attributable to his period of active military service.


CONCLUSION OF LAW

The Veteran has an anxiety disorder that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b). 

The Veteran has contended that he has posttraumatic stress 
disorder (PTSD), as well as other mental disability, as a 
result of witnessing two helicopter crashes at sea and 
participating in a failed rescue attempt for the pilot and 
co-pilot of one of the downed aircraft.  The agency of 
original jurisdiction (AOJ) denied the Veteran's claim on the 
basis that, at his most recent VA examination in March 2009, 
he was not found to have PTSD.

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service medical 
records are silent as to any complaints of or treatment for 
symptoms of PTSD or any other psychiatric disorder.  Post-
service medical records, however, reflect that several VA 
medical professionals have identified the Veteran as 
suffering from PTSD.  In that connection, the Veteran's 
claims file contains an April 2005 initial treatment note 
from VA's Orangeburg County Clinic in Orangeburg, South 
Carolina (Clinic), in which the examining social worker 
listed the Veteran's provisional diagnosis as chronic and 
severe PTSD, adjustment disorder with anxious and depressed 
mood, and social isolation as a result of his PTSD symptoms.  
In a treatment note from a second April 2005 VA visit, the 
treating nurse practitioner also gave the Veteran a 
provisional diagnosis of PTSD during a supportive counseling 
and medication evaluation session.  Notes from the Veteran's 
May 2005, July 2005, August 2005, and December 2005 Clinic 
treatment-during which he was treated by both a licensed 
social worker and a physician-all identify the Veteran's 
problem as PTSD with anxiety disorder with anxious and 
depressed mood.  Other Clinic treatment notes from May 2005 
and January 2006 reflect "rule-out" and provisional 
diagnoses of PTSD but note that the Veteran continued to 
complain of PTSD symptoms such as nightmares and flashbacks.  

Pursuant to the Board's May 2008 remand, the Joint Services 
Records Research Center provided confirmation of the 
Veteran's claimed in-service stressor of witnessing a 
helicopter crash into the ocean, killing at least two service 
members on board, in November 2008.  The Veteran was also 
provided a VA medical examination in March 2009 pursuant to 
the Board's remand.  Report of that examination reflects that 
the Veteran reported some symptoms of PTSD, including 
recurrent distressing dreams of his stressor and difficulty 
falling or staying asleep, but the examiner concluded that 
the Veteran did not meet the criteria for a PTSD diagnosis.  
Instead, the examiner diagnosed the Veteran with anxiety 
disorder, not otherwise specified, noting that the symptoms 
the Veteran experienced were likely related to both childhood 
abuse the Veteran suffered and the "military trauma" he 
experienced from witnessing the helicopter crash.  The 
examiner concluded that the Veteran's anxiety disorder was 
"related to [his] childhood with a smaller portion related 
to a single traumatic event."  The Board notes that, 
although the March 2009 VA examiner concluded that the 
majority of the Veteran's psychiatric symptoms were related 
to childhood trauma, this finding does not equate to a 
finding that the Veteran has no symptoms of anxiety disorder 
related to his in-service stressor; to the contrary, the 
examiner clearly stated that some degree of the Veteran's 
psychiatric disability was related to the traumatic 
experience he suffered while on active duty.  

In sum, the Veteran has a current diagnosis of anxiety 
disorder that has been linked to his active duty by competent 
and probative medical opinion.  The Veteran's March 2009 VA 
examiner has diagnosed the Veteran with anxiety disorder and 
stated that his symptoms of interrupted sleep and distressing 
dreams are, at least in part, related to the "military 
trauma" of witnessing a helicopter crash into the ocean, 
killing two service members on board.  The Board thus 
concludes that the competent and probative medical evidence 
supports a conclusion that the Veteran's anxiety disorder is 
in part linked to his period of active duty.  The Board also 
notes that, although the Veteran has not been diagnosed with 
PTSD in particular, the United States Court of Appeals for 
Veterans Claims has held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009).  
In light of these conclusions, and resolving reasonable doubt 
in the Veteran's favor, the Board finds that there is 
therefore satisfactory evidence that the Veteran has an 
anxiety disorder that is the result of disease or injury 
incurred in active military service.  38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).  The Board thus finds that service 
connection for anxiety disorder is warranted.  

As for other psychiatric disability, the VA examiner 
explained in detail why the Veteran did not meet the criteria 
for a diagnosis of PTSD.  The Board gives greater weight to 
this opinion because other references to PTSD in the record 
are not accompanied by the same analysis of the criteria 
required to make the diagnosis, and many of them reflect the 
clinician's assessments that PTSD was not in fact a firm 
diagnosis.  No other psychiatric disorder has been attributed 
to the Veteran's period of military service.  Consequently, 
service connection is warranted for an anxiety disorder, but 
not for PTSD or other psychiatric disorder.




ORDER

Service connection for anxiety disorder is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


